Title: From Benjamin Franklin to Vergennes, 24 July 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


The two extracts inclosed in this letter were brought to Passy as part of a conciliatory mission that backfired. On July 11, Franklin wrote Benjamin Vaughan to express doubts about Shelburne’s intentions. Vaughan immediately showed that letter to Shelburne, who denied any grounds for suspicion. Vaughan volunteered to visit Franklin and reassure him in person, rather than answer in writing. Shelburne agreed, instructing him to return in two days and allowing him (for his “private Instruction”) to copy in shorthand passages from two important letters that demonstrated Britain’s commitment to American independence.

Vaughan violated those instructions once he got to Paris. He transcribed both passages and gave them to Franklin. He volunteered to put “public benefit” above private concerns (his wife was in the final stages of pregnancy) and stay in France for days, months, or even years if the Americans thought he could be useful. Franklin evidently asked him to stay until he composed a response, which he would delay until “a courier should advise the final disposition of the Court of London.”
When Shelburne later received Richard Oswald’s letter of July 12, also informing him of Franklin’s suspicions, he obtained the King’s permission to send Oswald full copies of the same two letters he had quietly shown to Vaughan. Oswald, who was not told that Vaughan had already seen them, was encouraged to “communicate to Dr. Franklin such Parts of both, as may be sufficient to satisfy his mind, that there never have been two Opinions since you were sent to Paris, upon the most unequivocal Acknowledgement of American Independancy.” Far from being satisfied, both Franklin and Vergennes found in the letters confirmation of British duplicity. By the time Oswald received Shelburne’s packet, which was dated July 27, not only had Franklin sent the present letter to Vergennes, but Vergennes had also sent copies of the extracts to Spanish Chief Minister Floridablanca.
  
Sir,
Passy, July 24. 1782
Inclos’d I have the honour of sending to your Excellency, Extracts from two Dispatches of the British Ministry, (one of them to the Commissioners for restoring Peace in America) which are communicated to me by Order of Lord Shelburne, expressly for the Purpose of restoring Confidence between him and me. Your Excellency will judge how proper they are for such a Purpose, when the first is evidently calculated to create Division not only between France & us, but among ourselves; and the second is contradictory respecting a principal Point, the Independance. I am, with great Respect, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
M. le Comte de Vergennes
 
Endorsed: rep
